MEMORANDUM OPINION

                                          No. 04-11-00323-CR

                                         IN RE Jason MIEARS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 25, 2011

PETITIONS FOR WRIT OF MANDAMUS DENIED

           On May 5, 2011, relator Jason Miears filed two petitions for writ of mandamus. The

court has considered relator’s petitions and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petitions for writ of mandamus are DENIED. See TEX. R. APP.

P. 52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause Nos. 2009-CR-6566, 2009-CR-6567, 2009-CR-6568, and 2009-CR-6569,
styled State of Texas v. Jason Miears, pending in the 379th Judicial District Court, Bexar County, Texas, the
Honorable Ron Rangel presiding.